Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.19 Page 1 of 10


  1   Alisa A. Martin, State Bar No. 224037
      AMARTIN LAW, PC
  2   600 West Broadway, Suite 700
      San Diego, CA 92101
  3   Telephone: (619) 308-6880
      Facsimile: (619) 308-6881
  4   alisa@amartinlaw.com
  5   BRENNAN & DAVID LAW GROUP
      Lindsay David, SBN 283267
  6   2888 Loker Avenue East, Suite 302
      Carlsbad, CA 92010
  7   Telephone: (760) 730-9408
      Facsimile: (760)888-3575
  8   lcdavid@brennandavid.com
  9
      Attorneys for Plaintiff and the Class
 10
 11
 12                        UNITED STATES DISTRICT COURT
 13                        SOUTHERN DISTRICT CALIFORNIA
 14
 15
      Antonia Burrell, on behalf of herself,         CASE NO.: 19-CV-929 JLS (BLM)
 16   the General Public, and all others
      similarly situated,                            CLASS ACTION
 17
                  Plaintiff,                         FIRST AMENDED COMPLAINT
 18                                                  FOR VIOLATIONS OF
            v.
                                                     CALIFORNIA CIVIL CODE
 19                                                  SECTION 1747.08 [SONG-
      IKEA US RETAIL LLC, a Virginia
      Corporation, and IKEA NORTH                    BEVERLY CREDIT CARD ACT
 20                                                  OF 1971]
      AMERICA SERVICES, LLC, a
 21   Virginia Corporation,
                                                     Complaint Filed: May 17, 2019
                  Defendant.                         Judge: Hon. Janis L. Sammartino
 22                                                  Trial Date: None Set
 23
 24
 25
 26
 27
 28

                                                                                       0
                                               -0-
                                   FIRST AMENDED COMPLAINT
                                                                                       1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.20 Page 2 of 10


  1   I.     INTRODUCTION
  2          1.      California Civil Code section 1747.08 generally states that when a
  3   merchant is engaged in a retail transaction with a customer, the merchant may not
  4   request personal identification information from a customer paying for goods with
  5   a credit card, and then record that personal identification information upon the
  6   credit card transaction form or otherwise.1
  7          2.      Defendants Ikea US Retail Services LLC and Ikea North America
  8   Services LLC (hereinafter, “Defendants” or “IKEA”) operate retail stores in
  9   California and is engaging in a pattern of unlawful and deceptive business
 10   practices by utilizing a policy whereby IKEA’s employees request and record
 11   personal identification information (i.e. zip codes) and credit card numbers from
 12   customers using credit cards at the point-of-sale in Defendant’s retail
 13   establishments.
 14          3.      On information and belief, IKEA uses the zip codes for marketing
 15   purposes since credit card companies do not require zip codes or any other
 16   personal identification information to complete in-person credit card transactions.
 17   and the zip codes and credit card numbers are accessible to IKEA’s employees and
 18   lack proper security and safeguards.
 19
 20
      1
 21     California Civil Code section 1747.08 states in relevant part:
      “(a) Except as provided is subdivision (c), no person, firm, partnership, association, or
 22   corporation that accepts credit cards for the transaction of business shall do any of the following:
              (1) Request, or require as a condition to accepting the credit card as payment in full or in
 23   party for goods or services, the cardholder to write any personal identification information upon
      the credit card transaction form or otherwise.
 24           (2) Request, or require as a condition to accepting the credit card as payment in full or in
      party for goods or services, the cardholder to provide personal identification information, which
 25   the person, firm, partnership, association, or corporation accepting the credit card writes, causes
      to be written, or otherwise records upon the credit card transaction form or otherwise.
 26           (3) Utilize, in any credit card transaction, a credit card form which contains preprinted
      spaces specifically designated for filling in any personal identification information of the
 27   cardholder.
      (b) For purposes of this section “personal identification information” means information
 28   concerning the cardholder, other than information set forth on the credit card, and including, but
      not limited to, the cardholder’s address and telephone number.”
                                                                                                         1
                                                      -1-
                                        FIRST AMENDED COMPLAINT
                                                                                                         1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.21 Page 3 of 10


  1         4.     In addition, IKEA requires customers to verbally provide their zip
  2   codes, which further enhances the likelihood of identify theft and credit card fraud.
  3         5.     This action arises from IKEA’s violations of California Civil Code
  4   section 1747.08, by and through IKEA’s policy of practice of requesting and
  5   recording Plaintiff’s and putative class members’ zip codes in conjunction with
  6   credit card transactions during the point-of-sale process at IKEA’s retail
  7   establishments, during the period of time beginning one year prior to the filing of
  8   this Complaint and continuing through the present (herein referred to as the
  9   “Liability Period” or “Class Period”), when such information is not required for a
 10   special purpose incidental but related to the individual credit card transaction,
 11   including, but not limited to, information relating to shipping, delivery, servicing,
 12   or installation of the proposed merchandise, or for special orders.
 13         6.     Plaintiff does not seek any relief greater than or different from the
 14   relief sought for the class of which Plaintiff is a member. If successful, this action
 15   will enforce an important right affecting the public interest and will confer a
 16   significant benefit, whether pecuniary or non-pecuniary, on a large class of
 17   persons. Private enforcement is necessary and avoids placing a disproportionate
 18   financial burden on Plaintiff in relation to Plaintiff’s stake in the matter.
 19   II.   JURISDICTION AND VENUE
 20         7.     This Court has jurisdiction over IKEA pursuant to 28 U.S.C. §§
 21   1332(d), 1453, and 1711-1715, the Class Action Fairness Act of 2005, because the
 22   amount in controversy exceeds $5 million and because minimum diversity is met
 23   since at least one party is diverse from Ikea. On information and belief the amount
 24   in controversy exceeds $5 million because the damages, as alleged herein, give rise
 25   to damages ranging from $250 - $1,000 per transaction. Further, on information
 26   and belief, throughout the liability period, thousands of customers were subjected
 27   to Ikea’s unlawful practices.
 28

                                                                                           2
                                                 -2-
                                      FIRST AMENDED COMPLAINT
                                                                                          1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.22 Page 4 of 10


  1          8.    This Court has jurisdiction over IKEA because IKEA intentionally
  2   avails itself of the consumer markets within the County of San Diego, State of
  3   California, including the City of San Diego.
  4   III.   THE PARTIES
  5          9.    Plaintiff, Antonia Burrell, is a consumer who, during the Liability
  6   Period, entered into retail purchase transaction at Defendant’s store in California,
  7   with a personal credit card, and was requested to provide her zip code in
  8   conjunction with the credit card transaction by Defendant’s cashier at the point of
  9   sale. Her transaction did not involving shipping, delivery, servicing, installation or
 10   a special order; instead the transaction involved a “take away” or “take with” item
 11   sold by Defendant. Plaintiff provided her zip code, which the clerk recorded into
 12   Defendant’s electronic database at the point of sale. At all relevant times herein,
 13   Plaintiff resided in San Diego County.
 14          10.   Defendant, IKEA US RETAIL LLC, is a Virginia Corporation with its
 15   principle place of business in Pennsylvania.
 16          11.   Defendant, IKEA NORTH AMERICA SERVICES, LLC, is a
 17   Virginia Corporation with its principle pace of business in Pennsylvania.
 18          12.   IKEA sells products within California and accepts credit cards as a
 19   payment option for its customers.
 20          13.   At all times herein mentioned, Defendants, and each of them, was an
 21   agent or joint venturer of each of the other Defendants, and in doing the acts
 22   alleged herein, were acting within the course and scope of such agency. Each
 23   Defendant had actual and/or constructive knowledge of the acts of each of the
 24   other Defendant, and ratified, approved, joined in, acquiesced, and/or authorized
 25   the wrongful acts of each co-Defendant, and/or retained the benefits of said
 26   wrongful acts.
 27          14.   Defendants, and each of them, aided and abetted, encouraged and
 28   rendered substantial assistance to the other Defendant in breaching their

                                                                                           3
                                               -3-
                                   FIRST AMENDED COMPLAINT
                                                                                          1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.23 Page 5 of 10


  1   obligations to Plaintiff and the class, as alleged herein.        In taking action, as
  2   particularized herein, to aid and abet and substantially assist the commissions of
  3   these wrongful acts and other wrongdoings complained of, each of the Defendants
  4   acted with an awareness of his/her/its primary wrongdoing and realized that
  5   his/her/its conduct would substantially assist the accomplishment of the wrongful
  6   conduct, wrongful goals, and wrongdoing.
  7   IV.   CONDUCT GIVING RISE TO THE VIOLATIONS OF LAW
  8         15.      As specified above, during the Liability Period, Plaintiff entered into a
  9   retail purchase transaction using a personal credit card at an IKEA store in
 10   California, which did not involve shipping, delivery, installation or a special order.
 11         16.      However, as part of IKEA’s policy of collecting personal
 12   identification information in conjunction credit card purchase transactions, IKEA’s
 13   cashier asked Plaintiff for her zip code.
 14         17.      Believing she was required to comply with the request in order to
 15   complete the transaction, Plaintiff provided her zip code and IKEA’s cashier
 16   recorded it. Plaintiff would not have given her zip code if she had been aware it
 17   was not required to complete the transaction.
 18         18.      Because Plaintiff provided her zip code verbally, she experienced an
 19   actual risk to theft of her personal information.           Plaintiff would not have
 20   experienced this real risk but for Defendants unlawfully requesting her personal
 21   information.
 22         19.      IKEA’s conduct expressly violated Civil Code section 1747.08(a)(2).
 23         20.      Section 1747.08(c) provides that the prohibition against requesting
 24   and recording personal identification information in connection with credit card
 25   transactions does not apply to credit card transactions involving a deposit to secure
 26   payment in the event of default, loss, damage, or other similar occurrence; for cash
 27   advance transactions; if the retailer is contractually obligated to provide personal
 28   identification information in order to complete the credit card transaction or is

                                                                                             4
                                                  -4-
                                     FIRST AMENDED COMPLAINT
                                                                                            1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.24 Page 6 of 10


  1   obligated to collect and record the personal identification information by federal
  2   law or regulation; or if personal identification information is required for any
  3   special purpose incidental but related to the credit card transaction, such as for
  4   information related to shipping, delivery, servicing, installation or for a special
  5   order.
  6            21.   Plaintiff’s transactions as alleged herein did not involve any of the
  7   exceptions under Section 1747.08(c).
  8            22.   Liability under Section 1747.08 is established simply by requesting
  9   and recording personal identification information, which includes zip codes, from a
 10   customer paying by credit card.        Pineda v. Willaims-Sonoma Stores, Inc., 51
 11   Cal.4th 524, 528 (2011); see also Florez v. Linens ‘N Things, 108 Cal.App.4th 447.
 12   451-453 (2003).
 13            23.   There is no exception under Section 1747.08 for marketing or
 14   advertising purposes. To the contrary, under Section 1747.08, it is prohibited to
 15   request personal identification information, and record it, even if request was made
 16   only for marketing and/or advertising purposes. Florez v. Linens ‘N Things, 108
 17   Cal.App.4th at 451-453.
 18            24.   The penalty for violating Section 1747.08 is up to two-hundred fifty
 19   dollars ($250) for the first violation and up to one thousand dollars ($1,000) for
 20   each subsequent violation, to be assessed and collected in a civil action under this
 21   statute by, inter alia, the person paying with the credit card.
 22   V.       PLAINTIFF’S CLASS ACTION ALLEGATIONS
 23            25.   This lawsuit is brought on behalf of an ascertainable statewide class,
 24   pursuant to Federal Rule of Civil Procedure 23, consisting of:
 25                  All Ikea customers who were requested or required to provide, and did
                     provide and had recorded, their personal identification information
 26                  (which includes, but is not limited to, a customer’s address, ZIP code,
                     telephone number, and/or email address), during a credit card
 27                  transaction at an Ikea store in California [during the Class Period], and
                     who took all of their purchases with them at the conclusion of the
 28                  transaction.

                                                                                             5
                                                 -5-
                                     FIRST AMENDED COMPLAINT
                                                                                            1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.25 Page 7 of 10


  1         26.    The members of the class are so numerous that joinder of all members
  2   is impractical. While the exact number of class members is unknown to Plaintiff at
  3   this time, such information can be ascertained through appropriate discovery, from
  4   records maintained by IKEA and its agents.
  5         27.    A class action is superior to other available methods for the fair and
  6   efficient adjudication of this controversy because joinder of all members is
  7   impractical, the likelihood of individual class members prosecuting separate claims
  8   is remote and individual class members do not have significant interest in
  9   individually controlling the prosecution of separate actions. Relief concerning
 10   Plaintiff’s rights under the laws alleged herein and with respect to the class as a
 11   whole would be appropriate. Plaintiff knows of no difficulty to be encountered in
 12   the management of this action that would preclude its maintenance as a class
 13   action.
 14         28.    There is a well-defined community of interest among the members of
 15   the class because common questions of law and fact predominate, Plaintiff’s
 16   claims are typical of the members of the class, and Plaintiff can fairly and
 17   adequately represent the interests of the class.
 18         29.    Common questions of law and fact exist as to all members of the class
 19   and predominate over any questions affecting solely individual members of the
 20   class. Among the questions of law and fact common to the class are:
 21                   a. whether each class member engaged in a credit card transaction
 22                       with IKEA;
 23                   b. whether IKEA requested personal identification information
 24                       and recorded the personal identification information of the
 25                       cardholder, in conjunction with credit card transactions with
 26                       class members;
 27                   c. whether IKEA’s conduction of requesting the cardholder to
 28                       provide personal identification information in conjunction with

                                                                                        6
                                                -6-
                                    FIRST AMENDED COMPLAINT
                                                                                       1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.26 Page 8 of 10


  1                      certain non-exempt credit card transactions and recording the
  2                      personal identification information of the cardholder constitutes
  3                      violations of Section 1747.08;
  4                   d. whether Plaintiff and the class are entitled to civil penalties, and
  5                      the proper amount of civil penalties to be paid to class
  6                      members.
  7         30.    Plaintiff’s claims are typical of those of the other class members
  8   because Plaintiff like every other class member, was exposed to virtually identical
  9   conduct and its entitled to civil penalties in amounts up to one thousand dollars
 10   ($1,000) per violation pursuant to Section 1747.08(e).
 11         31.    Plaintiff can fairly and adequately represent the interests of the class,
 12   plaintiff has no conflicts of interest with other class members, and Plaintiff has
 13   retained counsel competent and experiences in class action and civil litigation.
 14   VI.   CLAIM
 15               VIOLATION OF CALIFORNIA CIVIL CODE § 1747.08
 16                 [SONG-BEVERLY CREDIT CARD ACT OF 1971]
 17         32.    Plaintiff refers to and incorporates by reference each and every
 18   paragraph above as though set forth fully herein.
 19         33.    Section 1747.08 prohibits any person, firm, association, or
 20   corporation, which accepts credit cards for the transaction of business, from
 21   requesting the cardholder to provide personal identification information.
 22         34.    During credit card transactions between IKEA and its consumers at
 23   California stores during the Liability Period, IKEA’s cashiers requested and
 24   recorded zip codes from customers using credit cards at the point-of-sale in
 25   IKEA’s retail establishments during transactions not involving shipping, delivery,
 26   servicing or installation of the purchased merchandise, or for special orders.
 27         35.    It is and was IKEA’s routine business to request zip codes from every
 28   person who, while using a credit card, purchased any product from any of IKEA’s

                                                                                            7
                                               -7-
                                   FIRST AMENDED COMPLAINT
                                                                                           1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.27 Page 9 of 10


  1   California stores during transactions not involving shipping, delivery, servicing or
  2   installation of the purchased merchandise, or for special orders.
  3         36.     Due to IKEA’s violations as set forth herein, Plaintiff and the class are
  4   entitled to civil penalties in amounts up to one thousand dollars ($1,000) per
  5   violation pursuant to Section 1747.08(e).
  6                                  PRAYER FOR RELIEF
  7         WHEREFORE, PLAINTIFF AND THE PUTATIVE CLASS PRAY for
  8   judgment against IKEA as follows:
  9         37.     That the Court certifies this as a class action;
 10         38.     For an award to Plaintiff and to each member of the class the civil
 11   penalty to which she or she is entitled under California Civil Code section
 12   1747.08(e);
 13         39.     For distribution of any moneys recovered on behalf of the class of
 14   similarly situated consumers via fluid recovery or cy pres recovery where
 15   necessary to prevent IKEA from retaining the benefits of their wrongful conduct;
 16         40.     For an award of attorneys’ fees as authorized by statute including but
 17   not limited to, the provisions of California Code of Civil Procedure section 1021,5,
 18   and as authorized under the “common fund” doctrine;
 19         41.     For costs of the suit;
 20         42.     For prejudgment interest at the legal rate;
 21         43.     And for such other relief as the Court may deem proper.
 22
 23
      Dated: May 23, 2019                              Respectfully Submitted,

 24                                            /s/ Lindsay David
                                               LINDSAY C. DAVID
 25                                             2888 Loker Avenue East, Suite 302
                                                Carlsbad, CA 92010
 26                                            Telephone: (760) 730-9408
                                               Facsimile: (760) 888-3575
 27
 28                                            Attorneys for Plaintiff and the Class

                                                                                            8
                                                 -8-
                                     FIRST AMENDED COMPLAINT
                                                                                           1
Case 3:19-cv-00929-JLS-BLM Document 5 Filed 05/24/19 PageID.28 Page 10 of 10


  1                                   CERTIFICATE OF SERVICE

  2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

  3   document has been served on May 24, 2019 to all counsel of record who are deemed to have

  4   consented to electronic service via the Court’s CM/ECF system, and that all parties herein are

  5   represented by counsel have consented to electronic service.

  6
                                                           s/ Lindsay C. David
  7                                                        Lindsay C. David
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                                                        9
                                                     -9-
                                       FIRST AMENDED COMPLAINT
                                                                                                        1
